Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Examiner acknowledges the election, with traverse, of Group I directed to a method of treatment for treating cancer, in the reply filed on 01 November 2021.  
The applicant has traversed the restriction requirement because “all of the claims require an oncolytic virus and NK cells…these Inventions are not distinct from each other…because they will not bring further burden to the examination” (Remarks, filed 01 November 2021).  The examiner finds this traversal unpersuasive because the applicant’s reasoning is based up U.S. restriction practice, whereas the current application is 371 National stage subject to unity of invention restriction practice.
Claim Status
Claims 29-71 are pending.  However, claims 44-71 are withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 1-28 are canceled. Claims 29-43 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 6/27/2019, 7/1/2020, 11/12/2020, 11/16/2020, 8/27/2021, 9/17/2021, 11/30/2021, 12/8/2021consisting of 32 
Priority
This application claims benefit as a 371 of PCT/CN2018/070166 (filed 01/03/2018).  This application claims benefit from foreign application CHINA 201710003954.1 (filed 01/04/2017).  The instant application has been granted the benefit date, 04 January 2017, from the foreign application CHINA 201710003954.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Yu
Claims 29-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO2016/164370).
Claim 29 is directed to a method for treating a tumor and/or cancer, comprising the following steps in a sequential manner: 1) administering an oncolytic virus to a tumor and/or cancer patient, wherein the oncolytic virus can selectively replicate in tumor cells; and 2) 18 to 72 hours after the administration of the oncolytic virus, administering NK cells to the tumor and/or cancer patient.
Yu et al. teach methods of treating a tumor or cancer where both an EGFR CAR expressing cell and an oncolytic herpes simplex virus are administered to a patient, and identify embodiments where the EGFR CAR expressing cells are administered after administration of the oncolytic herpes simplex virus (see parag. 0009, 0161).  
	Regarding the recited limitations that “18 to 72 hours after the administration of the oncolytic virus, administering NK cells to the tumor and/or cancer patient,” Yu et al. suggest a rationale for this timeframe. MPEP 2144.05(II) suggest that the time period between administration of an oncolytic virotherapy and administration of NK cells  is obvious based upon routine optimization of a known results-effective variable.  In order to establish the obviousness of this range, the examiner is required to demonstrate that the particular parameter must first be recognized as a result-effective variable (i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation).  At paragraph 0218, Yu et al. states “[t]hese data further showed that EGFR-CAR NK-92 cells can quickly target and attack breast cancer cell while oHSV-1 can slowly but constantly infect and destroy the cancer cells.  EGFR-CAR NK-92 cells can usually recognize and attack target cells in several hours, but they can survive only several days…On the contrary, it may take about 4 days for oHSV to enter into target cells, replicate, and destroy the tumor cells, even though its effects can last for a long time.”  Based upon this passage, a person of ordinary skill in the art would understand that when optimizing a combination cancer therapy having oncolytic virus and NK cells, the periods of time when these two components would be most effective at killing tumor cells would be an important criteria to consider during optimization of the treatment regime.  If a person of ordinary skill in the art wishes to have both mechanisms of action for tumor cell killing working at the same time, the information provided at Yu paragraph 
	Yu et al. teach that oHSV-1 is rQNestin34.5 (parag. 0208).  The rQNestin34.5 is known to a person of ordinary skill in the art that this oncolytic virus is a neuroattenuated, replication-competent, recombinant and genetically-engineered herpes simplex virus type 1 (HSV-1), with potential oncolytic and immunostimulating activities. In rQNestin34.5v.2, the UL39 gene encoding for the viral ribonucleotide reductase large subunit infected cell protein 6 (ICP6) and both endogenous copies of the gamma34.5 gene that encodes for the RL1 neurovirulence protein infected cell protein 34.5 (ICP34.5), which is needed for robust viral growth in an infected cell, are deleted, and one copy of the gamma34.5 gene is reinserted under control of a nestin promoter, which is selectively activated in gliomas.  Therefore, Yu et al. suggest the limitations of claims 30-31. 
Yu et al. teach that the NK cell can be autologous (see parag. 0007). Yu et al. teach that the NK cell scan be expanded (see parag. 0144). Therefore, Yu et al. suggest the limitations of claims 32-33.  

Additionally, Yu et al. teach the oncolytic virus is administered over multiple days (see Yu claim 69), thereby suggesting the limitations of claim 35. MPEP 2144.05 teaches “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  
Claim 36 is directed to the method of claim 29, wherein the NK cells are given at a dose level ranging from 1 X107 to 1 x1010 cells/day, once daily, consecutively for 1 to 6 days.  Claim 38 is directed to “wherein the NK cells are given at a dose level ranging from 1 x107 to 1 x1010 cells/day, every other day, consecutively for 2 to 6 days.”  Yu et al. teach “EGFR CAR expressing cells are administered in single or multiple doses.” (see parag. 0161).  Yu et al teach administration of a dose of 2 x 106 effector cells (see parag. 0208).  MPEP 2144.05(I) teaches “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”    Accordingly, claims 36 and 38 is prima facie obvious.
Yu et al. teach that cells were administered intravenously (see parag. 0007; claim 52).  Therefore, Yu et al. suggest the limitations of claim 39.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat cancer by administering in a sequential 
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (combination cancer immunotherapy comprising oncolytic viruses and natural killer (NK) cells; combination therapies where NK cells are administered after oncolytic viruses; rationale to optimize order and timing of combination) are taught by Yu and further they are taught in various combinations and are shown to be used for cancer immunotherapy.  It would be therefore predictably obvious to use a combination of these elements in a method of cancer immunotherapy.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Yu et al. because Yu et al. demonstrated that combination therapy comprising oncolytic virus and NK cells are effective to treat cancer.
Therefore the method as taught by Yu et al. would have been prima facie obvious over the method of the instant application.
Yu & Russell
Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO2016/164370) as applied to claim 29 and further in view of Russell et al. (Nature Biotechnology volume 30, pages658–670 (2012)).

However, Yu does not suggest alternative oncolytic virus alternatives to the oncolytic HSV.
Russell et al. suggest that various oncolytic viruses can be used to treat cancer.  In particular, Russell et al. suggest that both oncolytic adenoviruses and oncolytic herpes simplex viruses can be used to treat cancer/tumors (see Table 1, page 3).  
Russell indicate that E1B-55k-E3B modification of adenovirus such as H101 and Onyx-015 are used in oncolytic virotherapies. For example, page 9 of Russell et al. teach, “Which virus for which indication?... oncolytic adenoviruses  were considered better suited for therapy of epithelial malignancies but show activity against hematologic cancers; HSVs were developed originally for brain cancer therapy but show promise in various non–central nervous system tumors, including sarcomas and epithelial malignancies.”  Therefore, the limitations of 40-42 are suggested by Russell.
Claim 43 is directed to the method of claim 29, wherein the oncolytic virus is an oncolytic adenovirus, and the dosage thereof ranges from 5x107 to 5x1012 VP/day. Therefore, Yu et al. suggest the limitations of claim 37.   Although, the oncolytic virus (JX594) described in the following passage is not written about adenovirus, a person of ordinary skill in the art would understand that this principle can be generalized to other oncoviruses:  “[t]he oncolytic virotherapy paradigm (Fig. 2), whereby a systemically administered virus extravasates and spreads extensively at sites of tumor growth to cause tumor destruction, although well validated in animal models, remains to be proven in humans. A recent phase 1 clinical trial found that intravenously administered 9 infectious units, indicating that extravasation of oncolytic viruses from tumor blood vessels to the tumor is a concentration-driven process and is detectable only above a threshold virus dose.”  This seems to suggest that the limitations of claim 43.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat cancer by administering in a sequential manner: 1) administering an oncolytic virus to a tumor and/or cancer patient, wherein the oncolytic virus can selectively replicate in tumor cells; and 2) 18 to 72 hours after the administration of the oncolytic virus, wherein the oncolytic virus is an oncolytic adenovirus, and the dosage thereof ranges from 5x107 to 5x1012 VP/day.	
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (combination cancer immunotherapy comprising oncolytic viruses and natural killer (NK) cells; combination therapies where NK cells are administered after oncolytic viruses; rationale to optimize order and timing of combination; 109 oncolytic adenoviral particles) are taught by Yu and further they are taught in various combinations and are shown to be used for cancer immunotherapy.  It would be therefore predictably obvious to use a combination of these elements in a method of cancer immunotherapy.  
It would have been obvious to the person of ordinary skill in the art at the time the 
	The person of ordinary skill in the art would have been motivated to substitute one known, equivalent element for another to obtain predictable results.   The claimed methods would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  In the instant case, it would have been obvious to substitute a therapeutic oncolytic adenoviruses for oncolytic herpes simplex virus in the method of treating a cancer because Russell et al teach the equivalency of oncolytic HSV and oncolytic AdV are useful for treating cancer.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Yu et al. because Yu et al. demonstrated that combination therapy comprising oncolytic virus and NK cells are effective to treat cancer and Russell et al. demonstrated that 109 oncolytic viral particles are necessary to successfully kill tumor cells in vivo.
Therefore the method as taught by Yu et al. in view of Russell et al. would have been prima facie obvious over the method of the instant application.


Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633